MEMORANDUM **
This appeal filed June 14, 2007 challenges the district court’s May 30, 2007, 2007 WL 1574946, order denying appellant’s motion to certify a prior order for interlocutory appeal pursuant to 28 U.S.C. § 1292(b) and denying a motion to stay proceedings pending appeal. Such an order is not appealable. See Oppenheimer v. L.A. County Flood Control Dist., 453 F.2d 895, 895 (9th Cir.1972). However, the April 16, 2007 order appellant sought to certify for appeal was itself appealable with respect to the denial of preliminary injunctive relief. See 28 U.S.C. § 1292(a)(1). Although appellant’s notice of appeal was not filed within 30 days from entry of the order denying injunctive relief, appellant’s April 17, 2007 motion to certify the April 16, 2007 order for interlocutory appeal evidences an intent to appeal the order and is construed as a notice of appeal of the order denying injunctive relief. See Rabin v. Cohen, 570 F.2d 864, 866 (9th Cir.1978).
Upon review of the record and appellant’s opening brief, this court hereby summarily affirms the district court’s order denying appellant’s motion for preliminary injunctive relief. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per *950curiam) (summary affirmance appropriate where result is clear from face of record).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.